Pope, Judge.
Appellee moves to dismiss this appeal for the reason that the notice of appeal was filed more than thirty days after the entry of the final judgment. Code Ann. § 6-803(a). It appears from the record that the judgment was entered March 16,1981. A nunc pro tunc entry was made on March 19,1981 correcting the amount of the judgment. The *810notice of appeal was filed April 17, 1981.
Decided January 5, 1982.
John L. Watson, Jr., for appellant.
Sidney F. Wheeler, for appellees.
A nunc pro tunc entry does not extend the statutory period for filing a notice of appeal. Accord, Baxter v. Long, 122 Ga. App. 500 (4) (177 SE2d 712) (1970). The timely filing of a notice of appeal is essential to confer jurisdiction upon the appellate court. Jordan v. Caldwell, 229 Ga. 343 (191 SE2d 530) (1972). Because of appellant’s failure in the present case to file a notice of appeal within thirty days of the entry of the final judgment or to make an application for an extension of time for filing such notice, the appeal is dismissed.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.